       CASE 0:20-cv-01962-WMW-DTS Doc. 12 Filed 02/02/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Somdy L.,                                            Case No. 20-cv-1962 (WMW/DTS)

                           Petitioner,
                                               ORDER ADOPTING REPORT AND
       v.                                          RECOMMENDATION

Immigration and Customs Enforcement,

                           Respondent.


      This matter is before the Court on the October 21, 2020 Report and

Recommendation (R&R) of the United States Magistrate Judge David T. Schultz. (Dkt. 11.)

The R&R recommends denying as moot Petitioner Somdy L.’s petition for a writ of habeas

corpus. Objections to the R&R have not been filed. In the absence of timely objections,

this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds

no clear error. Based on the R&R, the foregoing analysis and all the files, records and

proceedings herein, IT IS HEREBY ORDERED:

      1.     The October 21, 2020 R&R, (Dkt. 11), is ADOPTED.

      2.     Petitioner Somdy L.’s Petition for a writ of habeas corpus, (Dkt. 1), is

DENIED AS MOOT.

      3.     This action is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 2, 2021                               s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
